Citation Nr: 1233421	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  97-23 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

(The issue of entitlement to an effective date prior to April 13, 2009, for the award of service connection for multiple myeloma is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, K.R., and L.McG.



ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to January 1969, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), located in Atlanta, Georgia.

The Veteran, K.R., and L.McG. testified before a Veterans Law Judge during a Travel Board hearing held at the RO in March 2005.  The transcript of this hearing has been associated with the claims file.  The Veteran has been informed that the Veterans Law Judge who conducted the hearing is no longer employed at the Board.  In April 2010, the Board offered the Veteran an opportunity to attend another hearing before a Veterans Law Judge.  The Veteran's attorney responded in August 2012 that he did not want an additional hearing.  

Historically, the Board initially denied the Veteran's claim for service connection for PTSD in a January 2006 decision.  Thereafter, the Veteran appealed the denial of his PTSD claim to the United States Court of Appeals for Veterans Claims (Court).  In a December 2007, the Court granted the litigating parties' Joint Motion to remand the January 2006 Board decision with respect to the PTSD claim for additional development and readjudication consistent with the directives contained therein.  The Board then remanded the case in January 2008 for additional development consistent with the December 2007 Joint Motion.  

The Board denied the claim for service connection for PTSD again in a February 2010 decision, and the Veteran appealed the denial to the Court.  In a December 2011 Memorandum Decision, the Court vacated the February 2010 Board decision based, in part, on the litigating parties' agreement that the claim must be considered under the most recent revisions to 38 C.F.R. § 3.304 (2011).  Additionally, the Court determined that VA had not substantially complied with the instructions of the 2007 Joint Motion or the 2008 Board remand.  The Court also directed the Board to consider whether an additional medical examination is needed in this case or to provide adequate reasons or bases if an examination is not warranted.  
 
The Board notes that the Veteran's attorney has expressly limited the scope of her representation of the Veteran to the issue of entitlement to service connection for PTSD.  See VA Form 21-22a dated in June 2012.  The scope of this decision is thereby limited to the service connection for PTSD issue.  A claim for entitlement to an effective date earlier than April 13, 2009, for the award of service connection for multiple myeloma is addressed in a separate decision.
 

FINDINGS OF FACT

The Veteran's PTSD diagnosis is based upon combat like stressors during his service in Vietnam.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result or be of assistance to this inquiry.

In the decision below, the Board grants the claims of service connection for PTSD.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection 

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection for certain "chronic" diseases, such as psychoses, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition to the legal criteria for service connection explained above, service connection for PTSD in particular requires:  (1) medical evidence diagnosing the condition in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Medical Disorders (4th ed. 1994) (DSM- IV), (2) credible supporting evidence that the claimed in- service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).  See 38 C.F.R. §§ 3.304(f), 4.125(a).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the Veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (codified at 38 C.F.R. § 3.304(f)).  

Under the revised version of 38 C.F.R. § 3.304(f), if a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010) (codified in 38 C.F.R. § 3.304(f)(3)).

If, on the other hand, there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is unrelated to that combat, then there generally must be independent evidence corroborating the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994). His testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997). That is to say, a stressor cannot be established as having occurred by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background

The Veteran claims service connection for an acquired psychiatric disorder, claimed as PTSD.  In his written submissions and hearing testimony, the Veteran contends that he experienced several in-service stressors during his service in Vietnam.  He claims that he served as a boat operator while in Vietnam and that he participated in numerous convoys to haul and deliver supplies and ammunition while assigned to the 97th Transportation Company and the 155th Transportation Company.  According to the Veteran, his boat was frequently ambushed and they received incoming enemy fire on multiple occasions.  He says he feared for his life during these incidents.  The Veteran also reported witnessing the death and injuries of comrades.  He did not provide any additional details with regards to this stressor, other than indicating that this occurred in Cam Ranh Bay and Da Nang in April 1968.  

The Veteran's available service personnel records do not indicate that he received medals and decorations showing actual participation in combat while stationed in the Republic of Vietnam from April 1968 to January 1969 and serving as a boatswain.  These records revealed that he was assigned to the 97th Transportation Company from May 1968 to September 1968 and to the 155th Transportation Company from September 1968 to January 1969.    

Service treatment records are negative for reports of any psychiatric symptomatology or any diagnosed psychiatric disorders.  

A June 1975 VA examination report reflects the earliest evidence of a diagnosed psychiatric condition.  The clinical examination revealed a diagnosis of depressive reaction, secondary to social, physical and economic problems.  Although the Veteran reported that he served in Vietnam, he did not specifically report experiencing any psychiatric problems due to this service.    

VA and private treatment records document the Veteran's psychiatric treatment and show multiple psychiatric diagnoses.  Collectively, these records show that the Veteran was diagnosed with depressive reaction, depression, major affective disorder, anxiety, and schizophrenia, affective type.  See June 1975 VA neuropsychiatric report; April 1981 VA treatment record; January 1982 VA hospital summary; April 1982 VA treatment record; and May 1982 VA treatment record.   

A January 1982 VA medical record shows that the Veteran received in-patient treatment for his psychiatric symptomatology.  He underwent a clinical assessment, during which he reported that his psychiatric symptomatology began during his service in Vietnam.  Specifically, he reported decreased interest and enjoyment in activities, recurrent dreams, outbursts of violence, homicidal and violent thoughts, depression, social withdrawal, suspiciousness, difficulty concentrating, sleep impairments, a suicide attempt, and decreased personal hygiene.  The mental status examination revealed an Axis-I diagnosis of PTSD.  The VA physician noted that the Veteran's problems began when he returned from Vietnam, as he experienced mal-adjustment in society.  

During a December 1982 hearing before a Decision Review Officer at the RO, the Veteran testified regarding his Vietnam service.  He described his service as a boat operator and cargo handler, which required him to participate in convoys along the coast to haul ammunition.  He testified that his boat was fired upon, but the crew was not killed or injured.  The Veteran essentially described always feeling fearful during his service that the canal would be "mined" or that the ship would experience in-coming enemy fire.  He indicated that his fear of experiencing an enemy attack was heighted by that fact that his boat carried large amounts of ammunition and could have possibly exploded if hit by any type of weapon.  The Veteran also testified regarding other in-service stressors, to include transporting dead bodies.

In support of his claim, the Veteran submitted a May 1999 letter from his VA treating physician.  The physician stated that the Veteran was receiving treatment for severe PTSD.  He also noted that the Veteran served in Vietnam in a transportation unit, during which he came under fire on several occasions.  The physician reported that the Veteran experienced multiple symptoms, including intense dysphoria, nightmares, flashbacks, feelings of numbness, rage attacks, and cognitive and psychomotor slowing.  The VA physician opined that the Veteran was totally disabled due to his PTSD resulting from his combat exposure during his military service.

The Veteran underwent a VA mental disorders examination in August 2002, at which time the claims file was reviewed by the VA examiner.  The examiner noted her review of the 1999 letter from his treating VA physician, and acknowledged the physician's account of the Veteran's service in Vietnam, to include having come under fire on several occasions while serving with a transport unit.  Following the clinical examination, the examiner rendered an Axis I diagnosis of PTSD.  The Axis IV psychosocial and environmental problems included, in part, the severe stress of combat.

The claims file includes a May 2003 private neuropsychiatry report completed by a private social worker, C.H., MSW.  She relayed the Veteran's military history as serving as a boat operator in Vietnam, which required the Veteran to handle ammunition.  She also reported that the Veteran experienced mental and emotional stress due to the conditions under which he served.  The social worker stated that the Veteran experienced constant mental stress due to duties required by his military occupational specialty (MOS) in that he was required to quickly handle supplies, ammunition, and other cargo while serving in a combat zone.  She reported that he continued to re-experience his military trauma and that he experienced hallucinations, periods of lability, moods swings, somatic complaints, and paranoia.  The social worker relayed that the Veteran had Axis I diagnoses of PTSD, service induced major depressive disorder, and an adjustment disorder.      

During the course of the Veteran's appeal, the RO contacted the Joint Services Records Research Center (JSRRC) in an attempt to verify his claimed in-service stressors.  Specifically, the RO requested corroboration of the Veteran's account of being ambushed while on convoys during his service with the 97th and 155th Transportation Companies.  In a July 2009 report, the JSRRC stated that it had reviewed the Operational Reports- Lessons Learned (OR-LL) submitted by the 10th Transportation Battalion, to which the 97th Transportation Company was attached, for the period covering November 1967 to October 1968.  The OR-LL indicated that the 10th Transportation Battalion and its attached units engaged in cargo handling operations and that their main base camp was located in Cam Ranh Bay.  However, the JSRRC was unable to confirm whether a cargo boat was ambushed resulting in any casualties on any attacks or Cam Ranh Bay between April 1968 and September 1968.  The JSRRC essentially acknowledged that it had not researched the 1968 morning reports and did not obtain the unit records submitted by the 97th Transportation Unit.

Analysis

Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence favors granting service connection for PTSD.

Initially, as the Veteran claimed activities that involve hostile military activity, namely experiencing enemy fire during cargo convoys in Vietnam and being fearful of enemy attacks during the transport of cargo, the new regulations set forth under 38 C.F.R. § 3.304(f) affect the current question regarding the Veteran's claimed stressors.  The Board further notes that the records show that the Veteran has been consistent with his reports of stressful events during service in Vietnam in his written submissions, hearing testimony, and in interviews with VA medical personnel.  In view of the nature of the Veteran's service, which included service as a boatswain with a Transportation Company in Vietnam, the Board finds that the Veteran's claimed stressors are consistent with the circumstances of his service.  

Given the foregoing, his MOS, unit assignments and locations, the Board finds that the Veteran likely experienced events/circumstances that presented actual or threatened death/serious injury during his service in Vietnam.  While his actual participation in any cargo handling operations has not been confirmed, information from the JSRRC corroborates that Veteran's assigned battalion participated in cargo handling operations in Vietnam.  Moreover, there is no clear and convincing evidence counter to his account of in-service experiences.  The Veteran's account of in-service stressors is therefore credible, and given the other evidence of record, the Board finds that his claimed in-service stressors have been confirmed.  See 38 C.F.R. § 3.304(f)(3); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see generally, Pentecost v. Principi, 16 Vet. App. at 129 (Board interpreted corroboration requirement too narrowly by requiring a Veteran to corroborate his actual proximity to and participation in rocket attacks).  

The Board also notes that the Veteran has a current medical diagnosis of PTSD.  The medical evidence of record shows an Axis-I diagnosis of PTSD as early as January 1982.  The Veteran subsequently received treatment for his PTSD symptomatology.  Moreover, in the May 1999 letter, his VA treating physician reported that the Veteran received treatment for his PTSD and essentially opined that the condition resulted from the Veteran's exposure to combat during his military service.  The PTSD diagnosis was again confirmed during the August 2002 VA examination, at which time the VA examiner noted that the diagnosis was associated with psychosocial and environmental problems that included exposure to the severe stress of combat.  The medical evidence also includes the May 2003 private neuropsychiatry report wherein the private social worker relayed the Veteran's diagnosis of PTSD and his history of experiencing fear and mental stress during his service as a boat operator in a combat zone.

The evidence of record thus indicates that the Veteran has a current medical diagnosis of PTSD, that his submissions, under recently amended 38 C.F.R. § 3.304(f), are credible supporting evidence of fear of hostile military activity showing an in-service stressful event that actually occurred, and that a VA psychiatrist has determined that his current symptomatology (PTSD) is related to his in-service fear of hostile military activity.  As such, the Board finds that the claim for service connection for PTSD is warranted.

To the extent the Veteran may assert a separate service connection claim for depression, schizophrenia, or any other psychiatric disorder, the Board finds that any symptoms of depression, schizophrenia, or any other psychiatric disorder are part and parcel of the service connection claim for PTSD granted herein, in accordance with Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) and upon reference to the schedule of ratings for mental disorders that rates all mental disorders according to a general rating formula.  38 C.F.R. § 4.130.


ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


